Exhibit 10.1

 



Summary of Compensation Arrangements with Directors

As of February 29, 2016

 

With the exception of the Chairman of the Board and the Vice Chairman of the
Board, each of the Company’s directors shall receive a base cash retainer of
$30,000 per fiscal year as compensation for services rendered during the fiscal
year. The retainer shall be paid quarterly in $7,500 installments. The
Chairperson of the Audit Committee and Compensation Committee shall both receive
an additional cash retainer of $5,000 per fiscal year, resulting in a total
quarterly payment of $8,750.

 

The Chairman of the Board and Vice Chairman of the Board shall receive a base
cash retainer in an amount determined by the Board following a recommendation by
the Compensation Committee. The retainer shall be paid in equal quarterly
installments.

 

Directors may, in accordance with certain timing parameters determined by the
Board, elect to receive fully-vested restricted common stock in lieu of the
aforementioned cash retainers. Any such restricted stock awards shall be granted
on the first day of the month in which cash retainer fees would otherwise be
paid, and the number of shares subject to such awards shall be calculated by
dividing the cash retainer fee otherwise due to the director by the closing
price of Company common stock on the trading day preceding the date of grant,
with the number of shares rounded to the nearest 10 shares. Any such stock shall
be issued under the Company’s 2011 Equity Incentive Plan or, if determined by
the Board, an applicable successor plan approved by the Company’s stockholders.

 

In addition, each director who is elected at an Annual Meeting of the Company’s
stockholders (including the Chair and Vice Chair) will be granted 1,000 shares
of fully-vested restricted shares of Company common stock on the date of each
such Annual Meeting, following his election to the Board. Such restricted stock
awards shall be issued pursuant to, and in accordance with the terms of, the
Company’s 2011 Equity Incentive Plan or, if determined by the Board, an
applicable successor plan approved by the Company’s stockholders.

 

In addition to the base cash retainers and the restricted stock awards above,
both of the Chairman of the Board and Vice Chairman of the Board are eligible to
receive discretionary cash incentive payments based on their leadership and
consulting contributions and actual Company performance (operationally and
fiscally) during the applicable fiscal year. The cash incentives, if any, shall
be payable in accordance with the amounts and terms recommended by the
Compensation Committee and established by the Board.

 

The Company shall also reimburse all directors for out-of-pocket expenses
related to their attendance at board meetings and performance of other services
as Board members.

 

If any individual ceases to serve as director for any reason during the fiscal
year, or if a new director is elected after the fiscal year has commenced, his
or her applicable cash retainer shall be pro-rated accordingly.

 